Citation Nr: 1311394	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-43 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for chronic sinusitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the 30 percent disability rating for the Veteran's chronic sinusitis.

In April 2012, the Board denied an increased rating for sinusitis.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court), and in a September 2012 Joint Motion for Remand (JMR) vacated and remanded the issue to the Board for further consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an April 2012 decision, the Board declined to award a disability rating in excess of 30 percent for the Veteran's service-connected chronic sinusitis.  As noted above, the Veteran appealed this denial to the Court, which signed a JMR vacating and remanding the Board's April 2012 decision.  

In the JMR, the parties agreed that the Board failed to provide adequate reasons and bases for why the Veteran's sinusitis did not warrant a 30 percent rating.  The parties specifically noted that the Board failed to consider positive evidence relating to the Veteran's claim-namely, his contentions that his sinus disability has affected his eyes.  The parties pointed to medical evidence from March 2007 that addressed the Veteran's left eye and sinus symptoms, and in June 2007, the Veteran was diagnosed as having left eye preseptal cellulitis.  The Court remanded the parties' JMR for the Board to discuss whether the Veteran is entitled to additional compensation for his eye symptoms that could be related to his service-connected sinusitis.  

The Veteran filed his most recent claim for increase in September 2009.  At that time, he reported increased sinus symptoms with headaches, light sensitivity, and discharge from his eyes.  

The Veteran's most recent VA examination of the sinuses was in December 2011 at which time CT scan revealed chronic right maxillary sinusitis with intrasinus calcification, differential diagnosis should include fungal sinusitis, and phthisis bulbi.  There was no mention of any eye problems associated with his chronic sinusitis.  

The Veteran's representative submitted an Informal Hearing Presentation brief in February 2013.  The representative requested that the Veteran be afforded a current VA examination to determine both the current severity of his sinusitis and the presence of any eye disability related to his chronic sinusitis.  

In light of the findings of the JMR and the argument presented by the Veteran's current representative, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his service-connected sinusitis.  This examination should also include a discussion of any eye disability that is related to his chronic sinusitis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected sinusitis, to include any manifestations of those symptoms in the eyes.  The claims folder, and any relevant evidence in Virtual VA, should be forwarded to the examiner for review.  The examiner should obtain a complete history from the Veteran and include it in the examination report.  All indicated studies should be performed, and their results reported.  

The examiner should be requested to review the record and determine the type and duration of any antibiotics prescribed in recent years.  The number of times the Veteran has been prescribed antibiotics and the duration of such prescription should also be stated.  The examiner should also specifically indicate the extent and severity of any non-incapacitating episodes of sinusitis and discuss the symptoms that occur during those episodes.  

In discussing the severity of the Veteran's sinusitis the examiner should determine if he has any additional eye disabilities that are caused by or chronically worsened by his chronic sinusitis.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

